Citation Nr: 0007786	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of spinal meningitis and encephalitis 
(meningoencephalitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

In February and December 1997 and January 1999, the Board 
remanded this case to the RO.  The requested development has 
been accomplished to the extent possible.  The Board now 
proceeds with its review of the appeal.

The veteran submitted additional evidence to the RO 
subsequent to the issuance of the December 1999 supplemental 
statement of the case.  This evidence consists of a lay 
statement, including a definition of meningitis.  As this 
evidence is cumulative of that already of record and/or not 
relevant, the case need not be returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  38 C.F.R. §§ 19.31, 19.37 (1999).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of encephalitis in March 1980.

2.  Evidence has not been presented or secured since the 
March 1980 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The March 1980 Board decision denying entitlement to 
service connection for residuals of encephalitis is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1999); 38 C.F.R. § 20.1100 
(1999).

2.  Evidence received since the March 1980 Board decision 
denying entitlement to service connection for residuals of 
encephalitis is not new and material, and the veteran's claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records disclose that the veteran was 
diagnosed as having encephalitis, acute, cause undetermined, 
virus suspected, upon hospitalization from June to July 1962.  
In July 1962, it was noted that he was asymptomatic and had 
no residuals from meningo-encephalitis.  Clinical evaluation 
was normal on separation examination in September 1962.

The veteran originally claimed entitlement to service 
connection for spinal meningitis and encephalitis in 
September 1974.  He stated that this condition was diagnosed 
during service in 1961.  The RO denied the claim in October 
1974 and the veteran did not appeal.

In April 1979, the veteran sought to reopen the claim for 
service connection for spinal meningitis and encephalitis.  
In support of his claim, he stated that he lived with 
symptoms of this condition from active service until he was 
hospitalized in 1970.  He also provided lay statements from 
several friends/relatives concerning observations of his 
post-service behavior.

Private treatment records of the veteran were associated with 
the claims folder in June 1979.  He was treated at Jackson 
Memorial Hospital from 1969 to 1979 and hospitalized at South 
Florida State Hospital from October 1971 to April 1972.  The 
primary diagnosis was schizophrenia, chronic undifferentiated 
type.  An electroencephalogram (EEG) was normal in November 
1971.

Having found that new and material evidence had not been 
submitted, the RO denied entitlement to service connection 
for encephalitis and spinal meningitis in July 1979.  The 
veteran appealed to the Board.  He stated that the inservice 
encephalitis affected his nervous system.  

In March 1980, the Board denied entitlement to service 
connection for residuals of encephalitis.  The Board 
specifically noted that the "attack of encephalitis for 
which the appellant was hospitalized from June to July 1962 
was apparently no more than acute and transitory in nature, 
as no evidence of treatment for residuals of encephalitis is 
of record."

In December 1986, the veteran submitted a written statement 
to the RO indicating that he was diagnosed as having 
encephalitis/meningitis during active service.  He stated 
that he was treated for residuals associated with 
meningoencephalitis at the VA Medical Center (VAMC) in Miami, 
Florida.  He specifically indicated that a VA examiner 
informed him "that this condition may affect my brain & 
that's why I have trouble re-membering things."

The veteran again sought to reopen his claim for service 
connection for spinal meningitis and encephalitis in November 
1993.  He stated that he was diagnosed as having this 
condition during active service in June 1962, and that the 
symptoms had persisted until the present.  The veteran 
apparently submitted copies of his service medical records in 
support of his claim, which were returned to him by the RO.

In March 1997, private treatment records of the veteran from 
New Horizons Community Mental Health Center were associated 
with the claims folder.  These records, dated from 1980 to 
1987, showed that he was treated for psychiatric problems.

Private treatment records of the veteran from Jackson 
Memorial Hospital dated in 1969 and 1993 were also obtained 
in March 1997.  Some of these records were duplicates of 
those already of record.  The records showed that the veteran 
was treated for chronic, undifferentiated schizophrenia; a 
primary affective disorder; and alcohol abuse.  He gave a 
history of meningitis during active service.

VA treatment records of the veteran, dated from 1993 to 1999, 
were also obtained, showing treatment for various disorders, 
i.e., paranoid schizophrenia, diabetes mellitus, pulmonary 
disorder(s), and alcohol abuse.  The treatment records 
contain several histories of meningitis and encephalitis 
during active service, as provided by the veteran.  
Meningitis/encephalitis by history was diagnosed in February 
1994.

In December 1999, the veteran stated that according to the 
dictionary, meningitis was a  "serious illness characterized 
by inflammation of the meninges.  Meninges is [sic] the three 
membranes that enclose and protect the brain and spinal 
cord."   The veteran further stated that  "My proof that I 
had brain damage is that I had meningitis."


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the  "reasonable-possibility-of-a-change-in-
outcome"  test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In March 1980, the Board denied 
the claim for service connection for residuals of spinal 
meningitis and encephalitis, and that denial is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1999); 38 C.F.R. § 20.1100 
(1999).  The Board must look to the evidence added to the 
record since its 1980 final decision.  The evidence received 
subsequent to March 1980 is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

At the time of the March 1980 Board decision, the evidence of 
record did not establish that the veteran had any current 
residuals of the inservice spinal meningitis and 
encephalitis.  Any  "new"  evidence would have to bear 
directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has current 
residuals of the inservice spinal meningitis and encephalitis 
are not new.  His statements are essentially a repetition of 
his previous assertions, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

Further, the definition of meningitis provided by the veteran 
does not indicate that he has any chronic residuals of this 
condition; therefore, even if new, it is not material.  To 
the extent that he is attempting to extrapolate from the 
definition that he has chronic residuals of meningitis, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person.  See 
Espiritu, supra.

Some of the treatment records from Jackson Memorial Hospital 
and copies of the veteran's service medical records were of 
record at the time of the March 1980 Board and are therefore 
not new.  To the extent that the additional medical records 
(VA and private) show treatment for a psychiatric condition 
after service, they are cumulative and not new.  

The medical records are also not material, or so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  They do not in any way provide a 
medical linkage of any current disability with the veteran's 
inservice diagnoses of encephalitis and/or meningo-
encephalitis.  Meningitis/encephalitis was diagnosed by 
history only in February 1994.  Accordingly, the Board finds 
that these records are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

The Board is cognizant of the veteran's statement that a VA 
examiner in 1986 indicated that the inservice 
encephalitis/meningitis may have affected his brain.  
However,  "hearsay medical evidence"  does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, this statement is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, the Board finds that the evidence received 
subsequent to March 1980 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for residuals of spinal meningitis and encephalitis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for residuals of spinal meningitis and 
encephalitis (meningoencephalitis).  The RO made several 
attempts to obtain VA treatment records of the veteran dated 
from 1962 to 1990, including any statement from an examiner 
in 1986 indicating that the veteran suffered from any 
disability of the brain as the result of spinal meningitis 
and encephalitis; however, no additional records were 
available.  While the RO did not obtain the veteran's Social 
Security Administration (SSA) records, additional development 
to obtain these records is unnecessary in view of the medical 
evidence currently of record.  There is no basis for 
speculating that such records dated many years after service 
would produce the evidence of current residuals of 
meningitis/encephalitis necessary to reopen the veteran's 
claim.  Accordingly, the Board concludes that VA did not fail 
to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
spinal meningitis and encephalitis (meningoencephalitis) is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

